Exhibit (10)(sss)

EXECUTION COPY

$500,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 16, 2009

between

THE FIRST AMERICAN CORPORATION

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 

COMERICA BANK, UNION BANK OF CALIFORNIA, N.A., US BANK and

WELLS FARGO BANK NATIONAL ASSOCIATION,

as Syndication Agents



--------------------------------------------------------------------------------

Table of Contents

 

          Page

 

ARTICLE I

 

DEFINITIONS

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Terms Generally    17

SECTION 1.03.

   Accounting Terms and Determinations    17

 

ARTICLE II

 

THE CREDITS

SECTION 2.01.

   The Commitments    18

SECTION 2.02.

   Loans and Borrowings    18

SECTION 2.03.

   Requests for Borrowings    19

SECTION 2.04.

   Funding of Borrowings    20

SECTION 2.05.

   Interest Elections    20

SECTION 2.06.

   Termination, Reduction and Increase of the Commitments    21

SECTION 2.07.

   Repayment of Loans; Evidence of Debt    23

SECTION 2.08.

   Prepayment of Loans    24

SECTION 2.09.

   Fees    25

SECTION 2.10.

   Interest    25

SECTION 2.11.

   Alternate Rate of Interest    26

SECTION 2.12.

   Increased Costs    26

SECTION 2.13.

   Break Funding Payments    27

SECTION 2.14.

   Taxes    28

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    29

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders    30

SECTION 2.17.

   Extension of Commitment Termination Date    31

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

SECTION 3.01.

   Organization; Powers    33

SECTION 3.02.

   Authorization; Enforceability    33

SECTION 3.03.

   Governmental Approvals; No Conflicts    33

SECTION 3.04.

   Financial Condition, Etc    33

SECTION 3.05.

   Properties    34

SECTION 3.06.

   Litigation and Environmental Matters    34

SECTION 3.07.

   Compliance with Laws and Agreements    35

SECTION 3.08.

   Investment and Holding Company Status    35

SECTION 3.09.

   Taxes, Etc    35



--------------------------------------------------------------------------------

SECTION 3.10.

   ERISA    35

SECTION 3.11.

   Disclosure    35

SECTION 3.12.

   Use of Credit    36

SECTION 3.13.

   Indebtedness and Liens    36

 

ARTICLE IV

 

CONDITIONS

SECTION 4.01.

   Second Amended and Restated Effective Date    36

SECTION 4.02.

   Each Credit Event    36

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

SECTION 5.01.

   Financial Statements and Other Information    37

SECTION 5.02.

   Notices of Material Events    40

SECTION 5.03.

   Existence; Conduct of Business    41

SECTION 5.04.

   Payment of Obligations    41

SECTION 5.05.

   Maintenance of Properties    41

SECTION 5.06.

   Books and Records; Inspection Rights    41

SECTION 5.07.

   Compliance with Laws and Agreements    42

SECTION 5.08.

   Insurance    42

 

ARTICLE VI

 

NEGATIVE COVENANTS

SECTION 6.01.

   Indebtedness    42

SECTION 6.02.

   Liens    43

SECTION 6.03.

   Fundamental Changes    44

SECTION 6.04.

   Transactions with Affiliates    45

SECTION 6.05.

   Financial Covenants    45

SECTION 6.06.

   Foreclosure on Subject Property    46

SECTION 6.07.

   Sale/Leaseback Transactions and Synthetic Leases    46

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

SECTION 9.01.

   Notices    51

SECTION 9.02.

   Waivers; Amendments    52

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    53

SECTION 9.04.

   Successors and Assigns    54

SECTION 9.05.

   Survival    57

SECTION 9.06.

   Counterparts; Integration; Effectiveness    57

SECTION 9.07.

   Severability    57

SECTION 9.08.

   Right of Setoff    57

SECTION 9.09.

   Governing Law; Jurisdiction; Etc    58

SECTION 9.10.

   WAIVER OF JURY TRIAL    58

SECTION 9.11.

   Headings    59

SECTION 9.12.

   Treatment of Certain Information; Confidentiality    59

SECTION 9.13.

   USA PATRIOT Act    60

SECTION 9.14.

   Effect of Second Amended and Restated Credit Agreement    60

 

EXHIBIT A

   -    Form of Assignment and Assumption

EXHIBIT B

   -    Form of Additional Commitment Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 16, 2009,
between THE FIRST AMERICAN CORPORATION, the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

The Borrower (as hereinafter defined), certain lenders and JPMorgan Chase Bank,
N.A., as the administrative agent thereunder are parties to the Amended and
Restated Credit Agreement dated as of November 7, 2005 (the “Original Closing
Date”), as amended by Amendment No. 1 and Waiver dated as of November 3, 2006
and Amendment No. 2 dated as of July 11, 2007 (as so amended and in effect
immediately prior to the effectiveness of this Agreement, the “Existing Credit
Agreement”);

The Borrower and certain of the lenders party to the Existing Credit Agreement
desire that the Existing Credit Agreement be amended in certain respects and to
be restated in its entirety, and accordingly, the Borrower and the
Administrative Agent with the consent of such lenders hereby agree to amend the
Existing Credit Agreement and the parties hereto hereby agree to restate the
Existing Credit Agreement, as so amended, in its entirety, effective as of the
Second Amended and Restated Effective Date (as hereinafter defined). The
execution and delivery of this Agreement shall not constitute a novation of the
Existing Credit Agreement and all parties to the Existing Credit Agreement shall
continue as parties to this agreement;

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” means any Person that agrees to provide a
Commitment of (in the case of an existing Lender) agrees to increase the amount
of its Commitment pursuant to Section 2.17, in each case with the consent of the
Administrative Agent (such consent not to be unreasonably withheld).

“Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, each of the following Persons shall,
at all times, be Affiliates of the Borrower: Donald P. Kennedy, Parker S.
Kennedy, any member of their immediate families (including parents, spouses,
children and siblings), any trust whose principal beneficiary is Donald P.
Kennedy or Parker S. Kennedy or one of more members of their immediate families
and any Person who is controlled by such member or trust. Notwithstanding the
foregoing, (a) no individual (other than any Person specified in the preceding
sentence) shall be an Affiliate solely by reason of his or her being a director,
officer or employee of the Borrower or any of its Subsidiaries and (b) none of
the Subsidiaries of the Borrower shall be Affiliates.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Amendment No. 1 and Waiver Effective Date” means the effective date of
Amendment No. 1 and Waiver dated as of November 3, 2006.

“Amendment No. 2 Effective Date” means the date on which Amendment No. 2 to this
Agreement dated as of July 11, 2007 shall become effective.

“Applicable Additional Margin” means, for any Commitment Utilization Day, 0.10%.

“Applicable Bank Regulatory Authority” means, for any Bank Subsidiary, the
Federal Deposit Insurance Corporation and all other relevant bank or thrift
regulatory authorities (including, without limitation, relevant state bank or
thrift regulatory authorities) having jurisdiction over such Bank Subsidiary.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Company, the insurance department or similar administrative authority
or agency of the State in which such Insurance Company is domiciled.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively, based upon the
Moody’s Rating and S&P Rating, respectively, applicable on such date:

 

2



--------------------------------------------------------------------------------

Index Debt Ratings

                  

Moody’s

Rating

  

S&P

Rating

   Eurodollar
Spread     ABR
Spread     Commitment
Fee Rate  

A3 or above

   A-or above    0.35 %    0 %    0.07 % 

Baa1

   BBB+    0.40 %    0 %    0.08 % 

Baa2

   BBB    0.45 %    0 %    0.09 % 

Baa3

   BBB-    0.55 %    0 %    0.125 % 

Below Baa3

   Below BBB-    0.75 %    0 %    0.175 % 

For purposes of the foregoing, (i) if any of Moody’s or S&P shall not have in
effect a Moody’s Rating or S&P Rating, as the case may be (other than by reason
of the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a rating equivalent to
the rating provided by the rating agency then having a rating in effect; (ii) if
the Moody’s Rating and S&P Rating established or deemed to have been established
shall fall within different rating categories, the Applicable Rate shall be
based on the lower of the two ratings, provided that if one of the two ratings
is two or more categories lower than the other, the Applicable Rate shall be
determined by reference to the category next above that of the lower of the two
ratings; and (iii) if the Moody’s Rating and S&P Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arbitrage Loans” means loans made by any financial institution (a “lender”)
which is, at the time of the making of such loan, a depository of the Borrower
or any Subsidiary of the Borrower, to the Borrower or any such Subsidiary in an
amount not exceeding the amount of the deposits of the Borrower or any such
Subsidiary held by such depository, the proceeds of which are invested in U.S.
Government securities and/or certificates of deposit rated A-1 or P-1 and/or
commercial paper rated not lower than A-1 or P-1 and having a term not exceeding
the maturity date of such loan (but in no event

 

3



--------------------------------------------------------------------------------

longer than 92 days), provided that (i) the relevant borrower shall have a right
of offset against such investment (in the case of certificates of deposit) and
(ii) all such loans must be off the balance sheet of the Borrower and its
Subsidiaries at the last day of any quarterly fiscal period.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.06(d).

“Availability Period” means the period from and including the Original Closing
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.

“Bank Subsidiary” means First Security Thrift, First American Trust and any
other Subsidiary of the Borrower which is a federally- or state-chartered
thrift, bank or trust company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America. “Borrower” means The First American Corporation, a California
corporation.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurodollar Loans that have the same Interest Period. For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Securities” means preferred securities issued by a Subsidiary of the
Borrower organized as a Delaware business trust that are redeemable, at the
option of

 

4



--------------------------------------------------------------------------------

such issuer, ten years or more after the issuance thereof, which securities are
guaranteed by the Borrower and the proceeds of which are invested in junior
subordinated securities of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Change of Control” means that during any period of 25 consecutive calendar
months, a majority of the board of directors of the Borrower shall no longer be
composed of individuals (a) who were members of said board on the first day of
such period, (b) whose election or nomination to said board was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of said board or (c) whose election
or nomination to said board was approved by individuals referred to in clauses
(a) and (b) above constituting at the time of such election or nomination at
least a majority of said board.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined Earnings” means, for any period, the sum of the following:
(a) consolidated earnings (calculated as net income attributable to the
Borrower, plus net income attributable to noncontrolling interests, plus income
taxes, plus Interest Expense) of the Borrower and its Consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period plus depreciation and amortization (to the extent deducted in
determining such consolidated earnings) for such period plus (b) Deferred
Revenues (or, in the case of a Deferred Revenue deficit, minus an amount equal
to such deficit) for such period.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.06 or Section 2.17 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule I, or in the
Assignment and Assumption (or, in the case of any Assuming Lender, the agreement
entered into by such Assuming Lender under Section 2.06(d)) pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Lenders’ Commitments is $500,000,000.

“Commitment Termination Date” means (a) July 11, 2012 (or if such date is not a
Business Day, the immediately preceding Business Day) or (b) with respect to any

 

5



--------------------------------------------------------------------------------

Lender the Commitment of which has been extended pursuant to Section 2.17, the
date to which such Lender’s Commitment has been so extended.

“Commitment Utilization Day” means any day on which the aggregate outstanding
principal amount of Loans shall exceed 50% of the total Commitments.

“Consolidated Subsidiary” means, for any Person, each Subsidiary of such Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such Person in accordance with GAAP. Notwithstanding anything
herein to the contrary, for purposes of the definition of “Total Stockholders
Equity” and Section 6.05 (and all defined terms as used therein) only,
“Consolidated Subsidiary” shall not include FAC or any Subsidiary of FAC until
the consummation of the FAC Transaction.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Revenues” means, with respect to the Borrower and its Consolidated
Subsidiaries, for any fiscal period, the amount of revenue received but not
recognized (in accordance with GAAP) during such fiscal period minus the amount
of revenue recognized (in accordance with GAAP) but not received during such
fiscal period.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule III.

“Dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

6



--------------------------------------------------------------------------------

“Equity Issuance” means (a) any issuance or sale by the Borrower of (i) any
capital stock, (ii) any warrants or options exercisable in respect of capital
stock (other than any warrants or options issued to directors, officers or
employees of the Borrower or any of its Subsidiaries in their capacity as such
and any capital stock of the Borrower issued upon the exercise of such warrants)
or (iii) any other security or instrument representing an equity interest (or
the right to obtain any equity interest) in the Borrower or (b) the receipt by
the Borrower of any contribution to its capital (whether or not evidenced by any
equity security).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits

 

7



--------------------------------------------------------------------------------

taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement or is attributable to such Foreign Lender’s failure or inability to
comply with Section 2.14(e), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).

“Existing Commitment Termination Date” has the meaning assigned to such term in
Section 2.17(a).

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Extension Effective Date” has the meaning assigned to such term in
Section 2.17(a).

“Extension Request” has the meaning assigned to such term in Section 2.17(a).

“FAC” means First Advantage Corporation, a Delaware corporation and a Subsidiary
of the Borrower.

“FAC Credit Agreement” means the Credit Agreement dated as of September 28, 2005
among FAC, as borrower, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, LaSalle Bank National Association, as Syndication
Agent, Wachovia Bank, National Association and SunTrust Bank, as
Co-Documentation Agents and the other lenders party thereto, as amended from
time to time.

“FAC Transaction” means any transaction or series of transactions pursuant to
which the Borrower and/or any of its Subsidiaries shall acquire or attempt to
acquire, by merger, purchase or otherwise, shares of the common stock of FAC,
including (without limitation) any merger or consolidation of any Subsidiary of
the Borrower with or into FAC or any tender or exchange offer for such shares,
provided that the consideration offered by the Borrower and its Subsidiaries in
such transaction or series of transactions shall consist only (other than cash
paid for fractional shares) of shares of capital stock of the Borrower (or
warrants, options or rights to acquire such capital stock) or cash representing
the proceeds (net of underwriting discounts) of any issuances by the Borrower to
the third parties of shares of its capital stock (or warrants, options or rights
to acquire such capital stock) on or after the Second Amended and Restated
Effective Date.

“FAREISI” means First American Real Estate Information Services, Inc., a
California corporation and a Wholly Owned Subsidiary of the Borrower.

“FATICO” means First American Title Insurance Company, a California corporation
and a Wholly Owned Subsidiary of the Borrower.

 

8



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“First American Title & Trust Company” means First American Title & Trust
Company, an Oklahoma corporation and a Subsidiary of the Borrower.

“First American Trust” means First American Trust FSB, a federal stock savings
bank and a Wholly Owned Subsidiary of the Borrower.

“First Security Thrift” means First Security Business Bank, a California
corporation and an indirect Subsidiary of FATICO.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means, for any Person, (a) all Indebtedness for such Person that
should be reflected on a balance sheet of such Person in accordance with GAAP,
(b) all Indebtedness of any other Person that should be reflected on a balance
sheet of such other Person in accordance with GAAP and that is secured by a Lien
on the property of such Person, is supported by a letter of credit issued for
account of, or is Guaranteed by, such Person and (c) all Capital Lease
Obligations of such Person; provided that Funded Debt shall include (i) the
aggregate liquidation preference of all preferred securities that are
mandatorily redeemable, exchangeable or convertible into debt at the option of
the holder or redeemable at the option of the holder, less than ten years after
issue and (ii) the aggregate liquidation preference of all Capital Securities
but only that portion of such aggregate liquidation preference that is on such
date in excess of 15% of Total Capitalization on such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary

 

9



--------------------------------------------------------------------------------

obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind that in accordance with GAAP would be shown on the liability side of the
balance sheet of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP or SAP
and non-perpetual preferred stock requiring redemption or repurchase and any
option exercisable in respect thereof to the extent of such redemption or
repurchase), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the Indebtedness shall include the aggregate liquidation
preference of all Capital Securities but only that portion of such aggregate
liquidation preference that is on such date in excess of 15% of Total
Capitalization on such date. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement; provided that if such indebtedness is not rated by
Moody’s or S&P, “Index Debt” means indebtedness in respect of Capital
Securities.

“Insurance Company” means, collectively, FATICO, First American Home Buyers
Protection Corporation and any other Subsidiary of the Borrower which is a
licensed insurance company or a licensed underwritten title company.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Expense” means, for any period, the sum, for the Borrower and its
Consolidated Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest in
respect of Indebtedness accrued during such period (whether or not actually paid
during such period) plus (b) the net amounts payable (or minus the net amounts
receivable) under Swap Agreements accrued during such period (whether or not
actually paid or received during such period).

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period.

“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) for
any Eurodollar Loan, the period commencing on the date of such Loan and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months or (if agreed to by all Lenders) nine or twelve months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption or an
instrument

 

11



--------------------------------------------------------------------------------

executed by such Person pursuant to Section 2.06(d), other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the arithmetic mean of the rates (rounded upwards, if necessary, to the next
1/16 of 1%) at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Licenses” means any licenses or certificates of authority from any Applicable
Insurance Regulatory Authority, or permits or authorizations to transact title
insurance business.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Loan made pursuant to Section 2.01.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum

 

12



--------------------------------------------------------------------------------

aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiary” means, at any time, (a) FATICO, (b) FAREISI and (c) any
other Subsidiary of the Borrower with a net book value that equals or exceeds 5%
of the Borrower’s consolidated shareholders’ equity (determined as of the last
day of the most recently ended fiscal quarter for which financial statements are
available).

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means the Moody’s rating in respect of the Index Debt, provided
that if such rating is in respect of Index Debt consisting of Capital
Securities, “Moody’s Rating” means the rating that is one grade higher than the
rating of the Index Debt.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.17(a).

“Original Closing Date” has the meaning assigned to such term in the recitals to
this Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means (a) Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 5.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04; (c) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations; (d) deposits to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment liens in respect of judgments that do
not constitute an Event of Default under clause (j) of Article VII; and
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the

 

13



--------------------------------------------------------------------------------

ordinary conduct of business of the Borrower or any Subsidiary; provided that
the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Quarterly Dates” means the 7th day of February, May, August and November in
each year, the first of which shall be the first such day after the date hereof;
provided that if any such day is not a Business Day, then such Quarterly Date
shall be the next succeeding Business Day (unless such succeeding Business Day
falls in a subsequent calendar month, in which event such Quarterly Date shall
be the next preceding Business Day).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Reserves” means, for any Insurance Company, as at any date, the aggregate
reserves for undetermined title losses of such Insurance Company (which amount
is shown at the Original Closing Date on the then most recent annual Statutory
Statement of such Insurance Company at page 3, line 2, column 1) as at the last
day of the fiscal year of such Insurance Company ending on or most recently
ended prior to such date.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Loans at such time.

“S&P” means Standard & Poor’s Ratings Services.

“S&P Rating” means the S&P rating in respect of the Index Debt, provided that if
such rating is in respect of Index Debt consisting of Capital Securities, “S&P
Rating” means the rating that is one grade higher than the rating of the Index
Debt.

 

14



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Borrower or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.

“SAP” means, for any Insurance Company, the statutory accounting procedures or
practices required by the Applicable Insurance Regulatory Authority applied on a
basis consistent with those which, in accordance with the last sentence of
Section 1.03(a), are to be used in making the calculations for purposes of
determining compliance with certain terms of this Agreement.

“SEC” has the meaning set forth in Section 5.01(i).

“Second Amended and Restated Effective Date” has the meaning set forth in
Section 4.01.

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent annual statement required to be filed
with the Applicable Insurance Regulatory Authority and, for any fiscal quarter
of such Insurance Company, the quarterly statement required to be filed with the
Applicable Insurance Regulatory Authority, which annual and quarterly statements
shall be prepared in accordance with statutory accounting practices or generally
accepted accounting principles as specified by the Applicable Insurance
Regulatory Authority.

“Subject Property” has the meaning assigned to such term in Section 6.06.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the

 

15



--------------------------------------------------------------------------------

ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower. “Wholly Owned Subsidiary” means any such corporation, partnership or
other entity of which all of the equity securities or other ownership interests
(other than, in the case of a corporation, directors’ qualifying shares) are so
owned or controlled. Notwithstanding anything herein to the contrary, for
purposes of Article VI only (other than Section 6.06), “Subsidiary” shall not
include FAC or any Subsidiary of FAC until the consummation of the FAC
Transaction.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as at any date, the sum of Total Debt plus Total
Stockholders’ Equity.

“Total Debt” means, as at any date, the sum for the Borrower and its
Consolidated Subsidiaries of all Funded Debt.

“Total Stockholders’ Equity” means, as at any date, the aggregate stockholders’
equity (including minority interests in subsidiaries) for the Borrower and its
Consolidated Subsidiaries; provided that the aggregate liquidation preference of
Capital Securities shall be included in the calculation of Total Stockholders’
Equity only with respect to that portion of such aggregate liquidation
preference that is less than 15% of Total Capitalization on such date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

16



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03. Accounting Terms and Determinations.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared, in accordance with (in the case of the Borrower and its Subsidiaries
on a consolidated basis) GAAP or (in the case of certain of the Insurance
Companies) statutory accounting practices, as the case may be, applied on a
basis consistent with those used in the preparation of the latest financial
statements furnished to the Lenders hereunder (which, prior to the delivery of
the first financial statements (after the date hereof) under Section 5.01, shall
mean the financial statements as at March 31, 2009 referred to in
Section 3.04(a)). All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of (in the case of the Borrower and its
Subsidiaries on a consolidated basis) GAAP or (in the case of certain of the
Insurance Companies) statutory accounting practices, as the case may be, applied
on a basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 5.01
(or, prior to the delivery of the first financial statements (after the date
hereof) under Section 5.01, used in the preparation of the financial statements
as at March 31, 2009 referred to in Section 3.04(a)) unless (i) the Borrower
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall

 

17



--------------------------------------------------------------------------------

not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01, shall mean the financial
statements referred to in Section 3.04(a)).

(b) The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 5.01 (i) a
description in reasonable detail of any material variation between the
application of accounting principles or practices employed in the preparation of
such statement and the application of accounting principles or practices
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Notwithstanding anything to the contrary herein, the Borrower and the
Lenders agree that, if after the date hereof, changes to GAAP become effective
so as to require the reduction of the carrying amount of goodwill upon
impairment (including, without limitation, as a result of the establishment of a
benchmark), disposition of assets, discontinuance of operations or other similar
events, then, for purposes of calculating compliance with the covenants set
forth in Section 6.05, each such reduction shall be treated as an extraordinary
non-cash item and shall be disregarded.

(d) The Borrower will not change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.

 

18



--------------------------------------------------------------------------------

Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount of $5,000,000 or a larger multiple of $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
equal to $3,000,000 or a larger multiple of $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, two Business
Days before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this

 

19



--------------------------------------------------------------------------------

Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have the Interest Period specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written

 

20



--------------------------------------------------------------------------------

Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period therefor, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period therefor.

SECTION 2.06. Termination, Reduction and Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the

 

21



--------------------------------------------------------------------------------

Commitments shall be in an amount that is $3,000,000 or a larger multiple of
$500,000 and (ii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the total Revolving Credit Exposures would exceed the total
Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

(d) Increase of the Commitments. The Borrower may, at any time by notice to the
Administrative Agent, propose an increase in the total Commitments hereunder
(each such proposed increase being a “Commitment Increase”) either by having a
Lender increase its Commitment then in effect (each an “Increasing Lender”) or
by adding as a Lender with a new Commitment hereunder a Person which is not then
a Lender (each an “Assuming Lender”) in each case with the approval of the
Administrative Agent (not to be unreasonably withheld), which notice shall
specify the name of each Increasing Lender and/or Assuming Lender, as
applicable, the amount of the Commitment Increase and the portion thereof being
assumed by each such Increasing Lender or Assuming Lender, and the date on which
such Commitment Increase is to be effective (a “Commitment Increase Date”)
(which shall be a Business Day at least three Business Days after delivery of
such notice and 30 days prior to the Commitment Termination Date); provided that
no Lender shall have any obligation hereunder to become an Increasing Lender and
any election to do so shall be in the sole discretion of each Lender; provided
further that:

(i) the amount of any Commitment Increase, and the amount of the Commitment of
any Assuming Lender as part of any Commitment Increase, shall be in a minimum
amount of $10,000,000 and in multiples of $5,000,000;

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $750,000,000;

(iii) no Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase; and

(iv) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the relevant Commitment
Increase Date as if made on and as of such date (or, if any such representation
or

 

22



--------------------------------------------------------------------------------

warranty is expressly stated to have been made as of a specific date, as of such
specific date).

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to 9:00
a.m., New York City time, on such Commitment Increase Date, of (A) a certificate
of a duly authorized officer of the Borrower stating that the conditions with
respect to such Commitment Increase under this paragraph (d) have been satisfied
and (B) an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, the Commitment of each such Increasing Lender shall be increased
or each such Assuming Lender, as applicable, shall undertake a Commitment, duly
executed by such Increasing Lender or Assuming Lender, as the case may be, and
the Borrower and acknowledged by the Administrative Agent. Upon the
Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the certificate referred to in clause (A) above, the
Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Commitment Increase Date the Borrower shall
simultaneously (i) prepay in full the outstanding Loans (if any) held by the
Lenders immediately prior to giving effect to the relevant Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Loans from all Lenders (including, if applicable, any Assuming
Lender) such that, after giving effect thereto, the Loans are held ratably by
the Lenders in accordance with their respective Commitments (after giving effect
to such Commitment Increase) and (iii) pay to the Lenders the amounts, if any,
payable under Section 2.13.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Commitment Termination Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., New York City time, three Business Days
before the scheduled date of such repayment; provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

 

23



--------------------------------------------------------------------------------

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments Right to Prepay Borrowings. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section.

(b) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City
time, two Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid

 

24



--------------------------------------------------------------------------------

Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

SECTION 2.09. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date hereof
to but excluding the earlier of the date such Commitment terminates and the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the Commitment terminates and the
Commitment Termination Date, commencing on the first such date to occur after
the date hereof. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate plus
the Applicable Additional Margin (if any).

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate plus the Applicable
Additional Margin (if any).

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)

 

25



--------------------------------------------------------------------------------

in the event of any conversion of any Eurodollar Borrowing prior to the end of
the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional

 

26



--------------------------------------------------------------------------------

amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(b) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender

 

27



--------------------------------------------------------------------------------

were to invest such principal amount for such period at the interest rate that
would be bid by such Lender (or an affiliate of such Lender) for Dollar deposits
from other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly

 

28



--------------------------------------------------------------------------------

completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim; provided that if a new Loan is to be made by any Lender on a date
the Borrower is to repay any principal of an outstanding Loan of such Lender,
such Lender shall apply the proceeds of such new Loan to the payment of the
principal to be repaid and only an amount equal to the difference between the
principal to be borrowed and the principal to be repaid shall be made available
by such Lender to the Administrative Agent as provided in Section 2.04 or paid
by the Borrower to the Administrative Agent pursuant to this paragraph, as the
case may be. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of commitment fees under
Section 2.09 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.06 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

29



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment

 

30



--------------------------------------------------------------------------------

(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, (iii) any Lender defaults in its obligation to fund Loans
hereunder or (iv) any Lender is subject to a conservatorship or a receivership
with, or is otherwise directly or indirectly under the control of, the Federal
Deposit Insurance Corporation (or any successor thereto) or the Resolution Trust
Company (or any successor thereto), then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (y) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (z) in the case of
any such assignment resulting from a claim for compensation under Section 2.12
or payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.17. Extension of Commitment Termination Date. (a) The Borrower may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
more than 90 days and not less than 30 days prior to each anniversary of the
Amendment No. 2 Effective Date (or if such anniversary date is not a Business
Day, the Business Date next succeeding such anniversary) (each such anniversary
of the Amendment No. 2 Effective Date, an “Extension Effective Date”), request
(each, an “Extension Request”) that each Lender extend the Commitment
Termination Date then in effect for such Lender (the “Existing Commitment
Termination Date”) for an additional one year; provided that only two Extension
Requests may be requested hereunder. Each Lender, acting in its sole discretion,
shall, by notice to the Borrower and the Administrative Agent given not later
than the 20th day (or such later day as shall be acceptable to the Borrower)
following the date of the Borrower’s notice, advise the Borrower and the
Administrative Agent whether or not such Lender agrees to such extension;
provided that any Lender that does not so advise the Borrower shall be deemed to
have rejected such Extension Request (any such Lender which shall have rejected
or is deemed to have rejected such extension being a “Non-Extending Lender”).
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree, and such election shall become effective only as
provided under paragraph (c) of this Section.

 

31



--------------------------------------------------------------------------------

(b) The Borrower shall have the right, at any time on or prior to, or at any
time following, the relevant Extension Effective Date, unless an Event of
Default shall have occurred and be continuing, to replace any Non-Extending
Lender with, and otherwise add to this Agreement, one or more Additional
Commitment Lenders. Each Additional Commitment Lender shall enter into an
agreement with the Borrower and the Administrative Agent, in substantially the
form attached as Exhibit B hereto, pursuant to which such Additional Commitment
Lender shall, effective as of such Extension Effective Date (or, if such
replacement occurs thereafter, as of the relevant effective date of such
replacement), provide a new or additional Commitment hereunder, as applicable,
in the amount specified therein and (if not then an existing Lender) become a
Lender hereunder (and if such replacement shall be made after such Extension
Effective Date, the Commitment Termination Date for such Commitment of such
Additional Commitment Lender shall be the latest date to which the Commitments
of the other Lenders was extended as of such Extension Effective Date).

(c) If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the additional Commitments of
the Additional Commitment Lender(s) shall be at least 50% of the aggregate
amount of the Commitments in effect immediately prior to the relevant Extension
Effective Date, then, effective as of such Extension Effective Date, the
Commitment Termination Date, but only with respect to the Commitment of each
Lender that has agreed to so extend its Commitment and (if applicable) each
Additional Commitment Lender that has replaced a Non-Extending Lender, shall be
extended to the date that is one year after the then Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day) and (if not then an existing Lender) each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided that the extension of the Existing Commitment Termination
Date shall not be effective with respect to any Lender unless as of the relevant
Extension Effective Date: (i) no Default shall have occurred and be continuing;
(ii) the representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects on and as of the Existing
Commitment Termination Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and the Administrative Agent shall have
received a certificate of a duly authorized officer of the Borrower certifying
thereto and (iii) all amounts payable hereunder to any Non-Extending Lender that
is being replaced by an Additional Commitment Lender in connection with such
extension shall have been paid in full. Upon the effectiveness of such
extension, the Administrative Agent shall record the relevant information in the
Register and give prompt notice of such extension to the Borrower and the
Lenders.

(d) Notwithstanding anything herein to the contrary, with respect to any
Non-Extending Lender, the Commitment Termination Date for such Lender shall
remain unchanged (and the Commitment of such Lender shall terminate, the Loans
made by such Non-Extending Lender hereunder shall mature and be payable by the
Borrower, and all other amounts owing to such Non-Extending Lender hereunder
shall be payable, on such date).

 

32



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Material Subsidiaries
or assets, or give rise to a right thereunder to require any payment to be made
by any such Person, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition, Etc.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
each of the following:

(i) its consolidated balance sheet and statements of income, stockholders equity
and cash flows (a) as of and for the fiscal year ended December 31, 2008,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
(b) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2009, certified by a senior financial officer of the Borrower. Such
consolidated financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such date and for such period in accordance
with

 

33



--------------------------------------------------------------------------------

GAAP, subject to year-end adjustments and the absence of footnotes in the case
of the statements referred to in clause (b) above;

(ii) the Statutory Statements for the year ended December 31, 2008 of each
Insurance Company that is a Material Subsidiary and that is required by any
Applicable Insurance Regulatory Authority to file such Statutory Statements, and
such Statutory Statements have been prepared in accordance with statutory
accounting practices and filed with the Applicable Insurance Regulatory
Authorities, and present fairly, in all material respects, the financial
condition of such Insurance Company as at said date and its results of
operations for the fiscal year ended on said date in accordance with statutory
accounting practices; and

(iii) consolidated balance sheets of each Material Subsidiary which is not an
Insurance Company described in paragraph (ii) above and its Consolidated
Subsidiaries as at December 31, 2008, and the related consolidated statements of
income, stockholders’ equity and cash flows of such Material Subsidiary and its
Consolidated Subsidiaries for its fiscal year ended on said date, and all such
financial statements present fairly, in all material respects, the consolidated
financial condition of such Material Subsidiary and its Consolidated
Subsidiaries as at the applicable date and the consolidated results of their
operations for the fiscal year ended on said date, all in accordance with GAAP
and practices applied on a consistent basis.

(b) No Material Adverse Change. Since December 31, 2008, there has been no
material adverse change in the business, assets, operations, prospects or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole.

SECTION 3.05. Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in

 

34



--------------------------------------------------------------------------------

a Material Adverse Effect (other than the Disclosed Matters) or (ii) that
involve this Agreement or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements.

Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

SECTION 3.09. Taxes, Etc. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the

 

35



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading as of the date made;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12. Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used to buy or carry any Margin Stock.

SECTION 3.13. Indebtedness and Liens.

(a) Indebtedness. Part A of Schedule II is a list of all Material Indebtedness
(other than Indebtedness created pursuant to this Agreement) of the Borrower and
its Subsidiaries (other than FAC and Subsidiaries of FAC) on the Original
Closing Date. Material Indebtedness of the Borrower and its Consolidated
Subsidiaries (other than FAC and Subsidiaries of FAC) existing on the Original
Closing Date does not exceed an aggregate principal or face amount of
$750,000,000.

(b) Liens. Part B of Schedule II is a list of all Liens of the Borrower and its
Subsidiaries (other than FAC and Subsidiaries of FAC) existing on the Original
Closing Date, to the extent any such Lien secures Material Indebtedness. Liens
of the Borrower and its Consolidated Subsidiaries (other than FAC and
Subsidiaries of FAC) existing on the Original Closing Date and not set forth on
Schedule II secure Indebtedness in an aggregate principal or face amount not
exceeding $250,000,000.

ARTICLE IV

CONDITIONS

SECTION 4.01. Second Amended and Restated Effective Date. The effectiveness of
this Agreement (and the amendment and restatement of the Existing Credit
Agreement to be effected hereby) shall not become effective until the date on
which the Borrower and the Administrative Agent, with the consent of the
Required Lenders under the Existing Credit Agreement, shall have executed and
delivered this Agreement (the “Second Amended and Restated Effective Date”).

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amended and Restated Effective Date, and such notice shall be conclusive and
binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing (or,
if any such representation or warranty is expressly stated to have been made as
of a specified date, as of such specified date); and

 

36



--------------------------------------------------------------------------------

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 75 days after the end of each fiscal year of the Borrower (or such
lesser number of days within which the Borrower shall be required to file its
Annual Report on Form 10-K for such fiscal year with the SEC, without regard to
any extension of the SEC’s filing requirements), the audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 40 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or such lesser number of days within which the
Borrower shall be required to file its Quarterly Report on Form 10-Q for such
fiscal quarter with the SEC, without regard to any extension of the SEC’s filing
requirements), the consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
senior financial officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (k) or
(l) of this Section, a certificate of a senior financial officer of the Borrower
(i) certifying as

 

37



--------------------------------------------------------------------------------

to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.05;

(d) upon request of any Lender, a copy of any final financial examination report
(including, without limitation, any report in respect of any tri-annual
examination conducted by any Applicable Insurance Regulatory Authority) or
market conduct examination report issued by or prepared for any Governmental
Authority (including any Applicable Insurance Regulatory Authority) with respect
to any Insurance Company that is a Material Subsidiary; and to the extent
disclosure to the Lenders is permitted by law, a copy of any financial
examination report issued by or prepared for any Governmental Authority
(including any Applicable Bank Regulatory Authority) with respect to the
Borrower, First American Trust or First Security Thrift;

(e) within 45 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of FATICO, Statutory Statements of FATICO (prepared
in accordance with statutory accounting practices required or permitted by the
Applicable Insurance Regulatory Authority) for such fiscal period, accompanied
by a certificate of a senior financial officer of FATICO which certificate shall
state that such financial statements present the financial condition of FATICO
in accordance with statutory accounting practices required or permitted by the
Applicable Insurance Regulatory Authority;

(f) within 90 days after the end of each fiscal year of FATICO, the annual
Statutory Statement of FATICO (prepared in accordance with statutory accounting
practices required or permitted by the Applicable Insurance Regulatory
Authority) for such year and as filed with the Insurance Department of the State
of California, accompanied by (i) a certificate of a senior financial officer of
FATICO stating that said Statutory Statement presents the financial condition of
FATICO in accordance with the statutory accounting practices required or
permitted by the Applicable Insurance Regulatory Authority, (ii) a certificate
of a senior financial officer of FATICO, affirming the adequacy of Reserves of
FATICO as at the end of such fiscal year and (iii) a report by Milliman &
Robertson, Inc., or such other actuarial firm of nationally recognized
professional standing, affirming the adequacy of Reserves of FATICO as at the
end of such fiscal year;

(g) within 75 days after the end of each fiscal year of FAC (or such lesser
number of days within which FAC shall be required to file its Annual Report on
Form 10-K for such fiscal year with the SEC, without regard to any extension of
the SEC’s filing requirements), the audited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of FAC and
its Subsidiaries as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of FAC and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently

 

38



--------------------------------------------------------------------------------

applied, provided, however, that after the closing of the FAC Transaction, the
Borrower shall not be obligated to comply with this subsection;

(h) within 40 days after the end of each of the first three fiscal quarters of
each fiscal year of FAC (or such lesser number of days within which FAC shall be
required to file its Quarterly Report on Form 10-Q for such fiscal quarter with
the SEC, without regard to any extension of the SEC’s filing requirements), the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of FAC and its Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a senior financial officer of FAC as presenting
fairly in all material respects the financial condition and results of
operations of FAC and its Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, provided, however, that after the closing of the FAC
Transaction, the Borrower shall not be obligated to comply with this subsection;

(i) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the Securities and Exchange Commission (the “SEC”),
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be, provided that if any
such report, statement or other material is electronically filed by the Company
with the SEC and is publicly available through the internet or other electronic
means, the Company will notify the Lenders promptly following such filing and,
only upon the request of any Lender, furnish a copy of such report, statement or
other material to such Lender;

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (including
accountants’ letters);

(k) within 80 days after the end of each fiscal year of the Borrower (but in any
event not later than five days after the delivery of the Borrower’s financial
statements under clause (a) of this Section for such fiscal year), the audited
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries (excluding FAC and
its Subsidiaries) as of the end of and for such year, setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and such Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (and accompanied by a reasonably detailed statement of such
accountants with respect to

 

39



--------------------------------------------------------------------------------

the adjustments made as a result of the exclusion of FAC and its Subsidiaries
from such financial statements); and

(l) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (but in any event not later than five days
after the delivery of the Borrower’s financial statements under clause (b) of
this Section for such fiscal quarter), the consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries (excluding FAC and its Subsidiaries) as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a senior financial officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and such Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (and accompanied
by a reasonably detailed statement of such senior financial officer with respect
to the adjustments made as a result of the exclusion of FAC and its Subsidiaries
from such financial statements).

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect;

(e) immediately, notice of actual (or threatened action that could reasonably be
expected to lead to the) suspension, termination or revocation of any License of
any Insurance Company which is a Material Subsidiary by any Governmental
Authority (including any Applicable Insurance Regulatory Authority), including
any notice by any Governmental Authority of the commencement of any proceeding,
hearing or administrative action to suspend, terminate or revoke any such
License as a result of the failure by any such Insurance Company to take or
refrain from taking, any action which

 

40



--------------------------------------------------------------------------------

could reasonably be expected to materially adversely affect the authority of
such Insurance Company to conduct its business after notice thereof by such
Governmental Authority (including any such Applicable Insurance Regulatory
Authority);

(f) promptly after the Borrower knows or has reason to believe that any
insurance, banking or other regulator having jurisdiction over the Borrower or
any of its Material Subsidiaries has commenced any proceeding, issued any order,
given notice of a formal hearing, sought relief from any court or taken any
similar action with respect to the Borrower or any of its Material Subsidiaries
that seeks to, or would, result in the revocation of any license or
authorization of the Borrower or any of its Material Subsidiaries or materially
restrict the ability of the Borrower or any of its Material Subsidiaries to do
business in any jurisdiction, a notice describing in reasonable detail such
proceeding, order, hearing or similar action; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a senior financial officer or other executive officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Material Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Material Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and

 

41



--------------------------------------------------------------------------------

records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

SECTION 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Material Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not permit any of its Subsidiaries
to create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness outstanding on the Original Closing Date;

(b) Indebtedness of a Person that becomes a Subsidiary after the Original
Closing Date, provided that (i) such Indebtedness was not incurred in connection
with, or in contemplation of, such Person becoming a Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted under this clause (b) shall
not exceed $500,000,000 at any one time outstanding;

(c) Indebtedness of any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary of the Borrower;

(d) Arbitrage Loans;

(e) Indebtedness of FAREISI and FATICO to the Borrower representing intercompany
loans made by the Borrower from net proceeds received by the Borrower from its
Equity Issuances;

(f) additional Indebtedness of the Insurance Companies in respect of letters of
credit (or similar instruments) and Guarantees issued in the ordinary course of
the title insurance business, so long as the aggregate amount of all such
Indebtedness does not exceed $50,000,000 at any one time outstanding;

 

42



--------------------------------------------------------------------------------

(g) Indebtedness of Subsidiaries in respect of letters of credit (or similar
instruments) and guarantees issued in connection with settlement or
administration of claims made against any of its Subsidiaries under insurance
policies of the type usually carried by corporations engaged in businesses or
activities that are the same as or similar to those of the Borrower and its
Subsidiaries;

(h) Indebtedness of any Subsidiary secured by a Lien upon real property and/or
related fixtures and personal property including insurance and condemnation
proceeds, if any, and assignment of leases and rents, with respect thereto
(which Indebtedness may be guaranteed by the Borrower), provided that (i) the
holder of such Indebtedness has recourse only to such real property (and/or such
fixtures and other property) or (ii) the aggregate principal amount of
Indebtedness permitted under this clause (h) shall not exceed $100,000,000 at
any one time outstanding;

(i) additional Indebtedness of Subsidiaries not exceeding 20% of Total
Stockholders’ Equity;

(j) obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 6.07;

(k) Indebtedness created, incurred or permitted to exist under the FAC Credit
Agreement;

(l) so long as no Default has occurred and is continuing, other unsecured
Indebtedness in an aggregate principal amount not to exceed $150,000,000 at any
one time outstanding; and

(m) any extension, renewal or refinancing of the foregoing.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens in existence on the Original Closing Date;

(b) Permitted Encumbrances;

(c) Liens upon property of any Person which becomes a Subsidiary of the Borrower
after the Original Closing Date, provided that such Liens are in existence at
the time such Person becomes a Subsidiary of the Borrower and were not created
in anticipation thereof;

(d) Liens upon tangible personal property used primarily in the ordinary course
of the business of the Borrower and its Subsidiaries and acquired after the
Original Closing Date;

(e) Liens upon real property securing Indebtedness permitted by Section 6.01(h);

 

43



--------------------------------------------------------------------------------

(f) Liens upon the property of First American Trust and First American Title &
Trust Company which are created in the ordinary course of their respective
financial services businesses as such businesses are conducted as of the
Original Closing Date or as of the date hereof;

(g) Liens upon property of the Borrower or any Subsidiary which are created
pursuant to real estate exchange transactions (benefiting from the tax treatment
of Section 1031 of the Code) in the ordinary course of their respective
financial services businesses as such businesses are conducted as of the
Original Closing Date or as of the date hereof;

(h) Liens upon property of any Subsidiary of the Borrower securing Indebtedness
of such Subsidiary to the Borrower or another Subsidiary of the Borrower that is
the direct or indirect parent entity of such Subsidiary permitted by
Section 6.01;

(i) Liens upon property of the Borrower or any of its Subsidiaries securing
Arbitrage Loans; provided that no such Lien shall extend to or cover any such
property other than the securities and/or other investments in which the
proceeds of such Arbitrage Loans have been invested;

(j) Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 6.07; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;

(k) Liens securing Indebtedness permitted by Section 6.01(k);

(l) so long as no Default has occurred and is continuing, other Liens securing
obligations in an aggregate amount not to exceed $175,000,000 at any time
outstanding; and

(m) any extension, renewal or replacement of the foregoing, provided that the
Liens permitted under this clause (m) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property).

SECTION 6.03. Fundamental Changes.

(a) Mergers, Consolidations, Disposal of Assets, Etc. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets, or all or
substantially all of the stock of any of its Material Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, (i) any Material Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Material Subsidiary may merge into any Person in a
transaction in which the surviving entity is a Subsidiary, (iii) any Material
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to the
Borrower or to another Subsidiary and (iv) the Borrower and/or any Subsidiary
may engage in the FAC Transaction.

 

44



--------------------------------------------------------------------------------

(b) Lines of Business. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, engage to any material extent in any business other
than the businesses of the type conducted by the Borrower and its Material
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

SECTION 6.04. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and (b) customary fees paid to members of the board of directors of the
Borrower or any of its Subsidiaries.

Notwithstanding anything to the contrary herein, the Borrower and/or any of its
Subsidiaries may engage in the FAC Transaction, provided, however, that prior to
the consummation of the FAC Transaction, the Borrower will not, nor will it
permit any of its Subsidiaries, to make any loan or advance to FAC or any
Subsidiary of FAC or purchase or otherwise acquire any capital stock, assets,
obligations or other securities of, make any capital contribution to, or invest
in, or acquire any interest in, or to transfer assets (other than at fair market
value for cash consideration) to, FAC or any Subsidiary of FAC, except (i) loans
or advances, and agreements or commitments to make loans or advances, by the
Borrower or any of its Subsidiaries to FAC or any Subsidiary of FAC outstanding
or in effect on the date hereof not exceeding an aggregate amount of $30,000,000
and (ii) the Borrower and its Subsidiaries may implement the agreements and
proposed transactions described or referred to in the preliminary proxy
statement of FAC filed on June 30, 2005 with the SEC (including (x) a short-term
line of credit by the Borrower or any of its Subsidiaries to FAC for working
capital purposes in the amount of approximately $45,000,000 and (y) the services
to be provided by the Borrower or any of its Subsidiaries to FAC or any
Subsidiary of FAC in connection with such agreements and proposed transactions
and all fees and expenses payable by FAC and its Subsidiaries for such
services).

SECTION 6.05. Financial Covenants.

(a) Total Stockholders’ Equity. The Borrower will not permit Total Stockholders’
Equity (i) at any time prior to December 31, 2007, to be less than the sum of
(x) $1,000,000,000 plus (y) 100% of the net cash proceeds from the issuance of
any capital stock of the Borrower or any of its Consolidated Subsidiaries after
the date hereof (excluding any proceeds received from the exercise of stock
options held by officers, directors, employees, or consultants of the Borrower
or any of its Subsidiaries), (ii) at any time thereafter and prior to
December 31, 2008, to be less than the sum of (x) $1,500,000,000 plus (y) 100%
of the net cash proceeds from the issuance of any capital stock of the Borrower
or any of its Consolidated Subsidiaries on or following the Amendment No. 1 and
Waiver Effective Date (excluding any proceeds received from the exercise of
stock options held by officers, directors, employees, or consultants of the
Borrower or any of its Subsidiaries) and (iii) at any time thereafter, to be
less than the sum of (x) $2,000,000,000 plus (y) 100% of the net cash proceeds
from the issuance of any capital stock of the Borrower or any of its
Consolidated Subsidiaries on or following the

 

45



--------------------------------------------------------------------------------

Amendment No. 1 and Waiver Effective Date (excluding any proceeds received from
the exercise of stock options held by officers, directors, employees, or
consultants of the Borrower or any of its Subsidiaries).

(b) Total Debt to Total Capitalization. The Borrower will not permit Total Debt
at any time to exceed 40% of Total Capitalization.

(c) Combined Earnings. The Borrower will not permit Combined Earnings for any
period of eight consecutive rolling fiscal quarters to be less than $225,000,000
at any time.

(d) Aggregate Funded Debt. The Borrower will not permit the aggregate amount of
Funded Debt of all of its Subsidiaries at any time to exceed 25% of Total
Stockholders’ Equity.

SECTION 6.06. Foreclosure on Subject Property. The Borrower will not, nor will
it permit any of its Subsidiaries to, acquire ownership or control of any
commercial real property with a fair market value of $2,000,000 or more and
which is used for commercial purposes by means of the exercise of any right of
foreclosure, power of sale or similar remedy it may avail itself of by way of
any indenture of mortgage or similar instrument relating to such commercial real
property (the “Subject Property”), or accept a deed to the Subject Property in
lieu of foreclosure or in settlement of any title insurance claim against it,
unless the Borrower shall have theretofore caused a Phase I Environmental Review
(as defined below) with respect to the Subject Property to be conducted. The
Borrower agrees to provide to any Lender a copy of such Environmental Review
within 60 days of any request by such Lender therefor. As used herein, “Phase I
Environmental Review” means an environmental survey and assessment prepared by
an independent engineer selected by the Borrower expert in the identification
and analysis of environmental risks (such engineer and his agents being referred
to as the “Environmental Consultant”), such survey and assessment to
(a) estimate current liabilities and assess potential sources of future
liabilities of any owner or operator of, or any other Person having control of,
the Subject Property arising under the Comprehensive Response, Compensation and
Liability Act, the Superfund Amendments and Reauthorization Act of 1986, the
Resource Conservation and Recovery Act, in each case as amended, and any other
act or regulation of any Federal, state or local environmental authority having
authority in respect of the Subject Property and (b) be based upon (i) a
physical on-site inspection by the Environmental Consultant of the Subject
Property (without any excavation of the Subject Property), (ii) interviews by
the Environmental Consultant of individuals who have direct managerial
responsibility for operations on the Subject Property, (iii) a review by the
Environmental Consultant of records relating to current and historical
operations conducted at the Subject Property and (iv) as deemed appropriate by
the Environmental Consultant, interviews by the Environmental Consultant of
individuals in the area in which the Subject Property is located who may have
knowledge of current and historical operations conducted at the Subject
Property.

SECTION 6.07. Sale/Leaseback Transactions and Synthetic Leases. The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any fiscal year by the
Borrower and its Subsidiaries under all such arrangements would exceed
$50,000,000.

 

46



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof, shall prove to have been incorrect in any
material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.02(g) or in Article VI (other
than Section 6.07);

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) and such failure shall continue unremedied for a
period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator,

 

47



--------------------------------------------------------------------------------

conservator or similar official for the Borrower or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(l) a reasonable basis shall exist for the assertion against the Borrower or any
of its Subsidiaries, or any predecessor in interest of the Borrower or any of
its Subsidiaries, of (or there shall have been asserted against the Borrower or
any of its Subsidiaries) any claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries or predecessors that, in the judgment of the Required Lenders, are
reasonably likely to be determined adversely to the Borrower or any of its
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by the Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);

(m) a Change of Control shall occur; or

 

48



--------------------------------------------------------------------------------

(n) the Borrower or any of its Material Subsidiaries shall be required by any
Applicable Bank Regulatory Authority, any Applicable Insurance Regulatory
Authority or any other similar governmental regulatory authority to enter into,
after the date hereof, any indenture, agreement, instrument or other arrangement
(including, without limitation, any capital maintenance agreement) that,
(x) directly or indirectly, prohibits or restrains, or has the effect of
prohibiting or restraining, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans or advances or the sale, assignment,
transfer or other disposition of property or (y) requires the making of capital
contributions to any Subsidiary in an aggregate amount exceeding $100,000,000;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have

 

49



--------------------------------------------------------------------------------

any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing by the Required Lenders
and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and

 

50



--------------------------------------------------------------------------------

communications provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly) until such time as the
Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Notwithstanding anything to the contrary contained herein, the Sole Lead
Arranger and Sole Bookrunner and the Syndication Agents named on the cover page
of this Agreement shall not have any duties or liabilities under this Agreement,
except in their capacity, if any, as Lenders.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at The First American Corporation, 1 First
American Way, Santa Ana, California 92707, Attention of Chief Financial Officer
(Telecopier No.: (714) 250-3325; Telephone No.: (714) 250-3000);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Eleanor Fiore, Loan
and Agency Services (Telephone No. (713) 750-3523; Telecopy No. (713) 750-2223),
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention of Mark
Cisz (Telecopy No. (212) 270-1511; Telephone No. (212) 270-6055); and

 

51



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of the term “Required Lenders” or any other
provision hereof specifying the number or

 

52



--------------------------------------------------------------------------------

percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; and provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

53



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it); provided
that (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, each of the Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent (which
consent shall not be unreasonably withheld or delayed), (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (iv) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that any
consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under clause (a), (b), (g) or (h) of Article VII
has occurred and is continuing. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights

 

54



--------------------------------------------------------------------------------

and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.12, 2.13,
2.14 and 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of, or
administered by, such Granting Lender, identified as such in writing from time
to time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to
Section 2.01, provided that (i) nothing herein shall constitute a commitment by
any SPV to make any Loan, (ii) if an SPV elects not to exercise such option or
otherwise fails to timely provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof and
(iii) the Borrower may bring any proceeding against either or both of the
Granting Lender and the SPV in order to enforce any rights of the Borrower
hereunder. The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by the
Granting Lender. Each party hereto hereby agrees that nothing contained in this
paragraph shall relieve any Granting Lender of its obligations under this
Agreement and that no SPV shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Lender makes such payment in accordance with the terms of
this Agreement. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof arising out of any claim against such SPV under this Agreement. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPV may with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to its Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent, which consents shall not be unreasonably withheld)
providing liquidity and/or credit support (if any) with respect to commercial
paper issued by such SPV to fund such Loans and such SPV may disclose, on a
confidential basis in accordance with Section 9.12, confidential information
with respect to the Borrower and its Subsidiaries to any rating agency,
commercial paper dealer or provider of a surety, guarantee or credit liquidity
enhancement to such SPV. Each Granting Lender shall provide the Borrower with
notice of each grant made by it under this paragraph to an SPV. Except for its
obligation to make payments directly to an SPV in respect of any Loan (or any
part thereof) made by such SPV, the Borrower shall continue to deal solely and
directly with the Granting Lender. This paragraph may not be amended without the
consent of any SPV at the time holding Loans under this Agreement.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the

 

55



--------------------------------------------------------------------------------

recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e) Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section

 

56



--------------------------------------------------------------------------------

shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or

 

57



--------------------------------------------------------------------------------

demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

58



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement in writing containing
provisions substantially the same as those of this paragraph and for the benefit
of the Borrower, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
paragraph or (B) becomes available to the Administrative Agent or any Lender on
a nonconfidential basis from a source other than the Borrower For the purposes
of this paragraph, “Information” means all information received from the
Borrower relating to the Borrower, its Subsidiaries or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at or prior to the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the

 

59



--------------------------------------------------------------------------------

confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

SECTION 9.14. Effect of Second Amended and Restated Credit Agreement. Upon the
execution and delivery hereof by the Borrower and the Administrative Agent, with
the consent of the Required Lenders under the Existing Credit Agreement, this
Agreement shall amend, and restate as amended, the Existing Credit Agreement,
but shall not constitute a novation thereof or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to Loans and representations and warranties made thereunder) except as
such rights or obligations are amended or modified hereby. The Existing Credit
Agreement as amended and restated hereby shall be deemed to be a continuing
agreement among the parties, and all documents, instruments and agreements
delivered pursuant to or in connection with the Existing Credit Agreement not
amended and restated in connection with the entry of the parties into this
Agreement shall remain in full force and effect, each in accordance with its
terms, as of the date of delivery or such other date as contemplated by such
document, instrument or agreement to the same extent as if the modifications to
the Existing Credit Agreement contained herein were set forth in an amendment to
the Existing Credit Agreement in a customary form, unless such document,
instrument or agreement has otherwise been terminated or has expired in
accordance with or pursuant to the terms of this Agreement, the Existing Credit
Agreement or such document, instrument or agreement or as otherwise agreed by
the required parties hereto or thereto. All Lenders parties to the Existing
Credit Agreement, as set forth on Schedule I hereto, shall continue as parties
to and Lenders under this Agreement.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE FIRST AMERICAN CORPORATION By  

    /s/ Anthony S. Piszel

Name:   Anthony S. Piszel Title:   Chief Financial Officer By  

    /s/ Max O. Valdes

Name:   Max O. Valdes Title:   Senior Vice President and Chief Accounting
Officer U.S. Federal Tax Identification No.: 95-1068610

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By  

    /s/ Mark M. Cisz

Name:   Mark M. Cisz Title:   Executive Director

 

61



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:

 

 

  2. Assignee:  

 

  [and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrower(s):  
The First American Corporation 4. Administrative Agent:   JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement

 

1

Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement:   The $500,000,000 Second Amended and Restated Credit
Agreement dated as of June [    ], 2009 among The First American Corporation,
the Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent 6: Assigned Interest:  

 

Aggregate Amount of
Commitment/Loans

for all Lenders

  Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans2 $   $   $ $   $   $ $   $   $

Effective Date:             ,         20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

 

Title:   [Consented to:]4 THE FIRST AMERICAN CORPORATION By  

 

Title:  

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Additional Commitment Agreement]

ADDITIONAL COMMITMENT AGREEMENT

            , 200    ,

The First American Corporation

1 First American Way

Santa Ana, CA 92707

Attention: [                    ]

JPMorgan Chase Bank, N.A.

  as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention: Loan and Agency Services Group

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June [    ], 2009 (as amended and in effect from time to time, the “Credit
Agreement”), among The First American Corporation, the Lenders named therein and
JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders. Terms defined
in the Credit Agreement are used herein with the same meanings.

By the execution and delivery of this Agreement, which is being entered into
pursuant to Section 2.17(b) of the Credit Agreement, each of the Persons listed
below under the caption “ADDITIONAL COMMITMENT LENDER(S)” (each an “Additional
Commitment Lender”) agrees as follows:

1. The effective date of this Agreement is [            ] (the “Effective
Date”).

2. If, immediately prior to the execution and delivery of this Agreement, such
Person is a Lender party to the Credit Agreement, such Person hereby agrees
that, effective as of the Effective Date, it shall provide an additional
Commitment under the Credit Agreement in the amount set forth opposite its name
under Part A of Schedule I hereto under the caption “Additional Commitment”
(which Commitment shall be in addition to such Person’s existing Commitment
under the Credit Agreement).

3. If, immediately prior to the execution and delivery of this Agreement, such
Person is not a Lender party to the Credit Agreement, such Person hereby agrees
that, effective as of the Effective Date, (i) it shall have a Commitment in an
amount equal to the amount set forth opposite its name under Part B of Schedule
I hereto under the



--------------------------------------------------------------------------------

caption “Commitment” and (ii) agrees with the Borrower and the Administrative
Agent that, from and after the Effective Date, such Person shall be a Lender
party to and be bound by the provisions of the Credit Agreement and shall have
all of the rights and obligations of a Lender under the Credit Agreement in
respect of such Commitment.

4. The Commitment Termination Date in respect of such Person’s Commitment
covered by this Agreement is [            ].5

This Agreement shall be construed in accordance with and governed by the law of
the State of New York. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

This Agreement shall become effective as of the Effective Date upon the
execution and delivery of this Agreement by each Additional Commitment Lender,
the Borrower and the Administrative Agent and receipt by the Administrative
Agent of counterparts hereof executed by each such party.

 

ADDITIONAL COMMITMENT LENDER(S) [NAME OF LENDER] By  

 

  Name:   Title:

 

5

Should be completed to provide the updated Commitment Termination Date pursuant
to the extension request.

 

2



--------------------------------------------------------------------------------

CONSENTED TO: THE FIRST AMERICAN CORPORATION By  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I

 

Part A: Existing Lenders:       Name    Additional Commitment    Part B: New
Lenders:       Name    Commitment ($)   



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS COMMITMENT SCHEDULE

 

Lenders

   Commitment

Bank of America, N.A.

   $ 75,000,000

JPMorgan Chase Bank, N.A.

   $ 65,000,000

Comerica Bank

   $ 60,000,000

Union Bank of California, N.A.

   $ 60,000,000

US Bank

   $ 60,000,000

Wells Fargo Bank, National Association

   $ 60,000,000

Bank of the West

   $ 45,000,000

Keybank National Association

   $ 45,000,000

HSBC Bank USA, National Association

   $ 30,000,000      Total Commitments    $ 500,000,000       